 Case 2:19-cv-00898-TAD-KK Document 1 Filed 07/12/19 Page 1 of 3 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA

JANNA M. BANKS                                CIVIL ACTION NO.: 2:19-cv-00898

VERSUS                                        JUDGE

WAITR HOLDINGS, INC.                MAGISTRATE JUDGE
_____________________________________________________________________________

                            FLSA OVERTIME COMPLAINT
       Plaintiff, JANNA M. BANKS, an individual of the full age of majority, domiciled in

Dougherty County, State of Georgia, respectfully avers:

       1.      Defendant WAITR HOLDINGS, INC. is a Delaware corporation with a principal

business establishment in the Western District of Louisiana.

       2.      Defendant is liable to Plaintiff for employment compensation, benefits, damages,

statutory penalties, attorney fees and expenses, pre and post judgment interest, costs and such other

legal or equitable relief as the court may deem appropriate, for the following reasons.

       3.      WAITR HOLDINGS, INC. and its predecessor Waitr Incorporated (collectively

“WAITR”) are or were Employers within the meaning of the FLSA of all persons employed by

either entity after July 9, 2016 (the Relevant Time Period).

       4.      WAITR is in the business of providing restaurant meal ordering services to

customers by means of a mobile phone app, and restaurant food delivery service to customers

using Delivery Drivers employed by WAITR.

       5.      Plaintiff was employed by Defendant as a “Mobile Restaurant Success Manager”

(MRSM) from October 5, 2018 to the date of this Complaint.

       6.      During the period from July 9, 2016 to the present date WAITR paid Plaintiff, all

other MRSM’s, and all Restaurant Success Managers (RSM’s) a fixed salary and classified them


                                                 1
 Case 2:19-cv-00898-TAD-KK Document 1 Filed 07/12/19 Page 2 of 3 PageID #: 2



as “Exempt” from the overtime pay requirements of the Fair Labor Standards Act 29 USCA §207

(“FLSA”).

       5.       The primary job responsibilities of Plaintiff and all other MRSM’s and RSM’s

included (a) “onboarding” new restaurants, (b) instructing restaurant staff in Waitr operations and

processes, (c) demonstrating how to process Waitr orders using iPad, (d) inputting and updating

menu information, (e) providing marketing suggestions, (f) record keeping, and (g) receiving and

reporting complaints from the restaurants.

       8.       MRSM’s and RSM’s were not exempt from FLSA minimum wage and overtime

pay requirements because their primary duties were not directly related to the management or

general business operations of the employer or the employer's customers, and did not include the

exercise of discretion and independent judgment with respect to matters of significance.

       9.       Plaintiff and similarly situated employees customarily and regularly worked more

than forty (40) hours in a work week.

       10.      During the Relevant Time Period Defendant failed to pay Plaintiff and similarly

situated employees at a rate of not less than one and one half times the employee's regular hourly

rate for each hour of work in excess of forty (40) in a work week, as required by the FLSA.

       11.      Defendant’s FLSA violations were willful because the employer knew or should

have known its conduct was prohibited by the FLSA and showed reckless disregard for the law’s

requirements.

       12.      As a result of the foregoing Defendant is liable to Plaintiff and all similarly situated

employees for all unpaid overtime wages and for an additional equal amount as liquidated damages

under §260 of the FLSA, and for Plaintiff’s reasonable attorney’s fees and expenses under FLSA

§216(b).



                                                   2
 Case 2:19-cv-00898-TAD-KK Document 1 Filed 07/12/19 Page 3 of 3 PageID #: 3



       13.     Pursuant to 29 USCA §216(b) Plaintiff brings this action on behalf of all other

similarly situated employees, including but not limited to:

       MRSM Class
       All persons who were employed by Waitr Incorporated or WAITR HOLDINGS, INC. as
       a Mobile Restaurant Success Manager (MRSM) at any time on or after July 9, 2016.

       RSM Class
       All persons who were employed by Waitr Incorporated or WAITR HOLDINGS, INC. as/a
       Restaurant Success Manager (RSM) at any time on or after July 9, 2016.

       WHEREFORE, Plaintiff prays: (i) for issuance of citation, (ii) that this action be

provisionally certified as a §216(b) collective action, (iii) the Defendant be ordered to provide the

names and contact information for all putative class members, (iv) the Court authorize Notice of

the pendency of the action to all similarly situated employees in the form attached as Exhibit A,

(v) that after due proceedings there be judgment in favor of all Plaintiffs for unpaid overtime wages

due and additional sums as liquidated damages, (vi) for Plaintiffs’ reasonable attorney’s fees and

expenses, (vii) pre-judgment and post-judgment interest on the award, (viii) costs, and (ix) for all

other legal, equitable or other relief which the Court may deem appropriate.



                                              RESPECTFULLY SUBMITTED,

                                              BRINEY FORET CORRY

                                              /s/Christophe L. Zaunbrecher
                                              CHRISTOPHER L. ZAUNBRECHER (09546)
                                              BRINEY FORET CORRY, LLP
                                              413 Travis Street, Suite 200
                                              Post Office Drawer 51367
                                              Lafayette, Louisiana 70505-1367
                                              Telephone: (337) 456-9835
                                              Facsimile: (337) 233-8719
                                              E-mail: zaunbrecher@brineyforet.com
                                              Counsel for PLAINTIFF




                                                 3
